DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 21 Jul 2022 has been entered.  Claims 2-30 are pending in the application.  Claims 2, 4, 6, 18-19, 21-22, 24, and 29 are currently amended.  Applicant’s amendment to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 02 May 2022. The claims are no longer interpreted as invoking 35 U.S.C. 112, sixth paragraph following the amendment to the claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims remain allowed over the prior art for the same reasons as stated in the preceding Office action.
Applicant’s arguments, see Pg. 11-16, filed 21 Jul 2022, with respect to the 35 U.S.C. 112, first paragraph rejection of claims 4, 13, 19, and 21-30 have been fully considered and are persuasive. Specifically, upon review Examiner concurs with applicant’s argument (Pg. 14-16) that a nares sealing portion in accordance with the disclosed nares portion 220 having a nose tip engagement portion 254 (e.g. Figs. 19-20 & 27) can be reasonably understood from the originally filed specification as useable as the nasal seal portion in mask system 4000.
The 35 U.S.C. 112, first paragraph rejection of claims 4, 13, 19, and 21-30 has thus been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785